Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 08/18/2021 has been entered. Claims 1-20 remain pending in the application.  Applicant’s amendments to the Drawings and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 05/25/2021. New grounds of rejections necessitated by amendments are discussed below.

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bornheimer et al. (US 20150132789 A1, hereinafter “Bornheimer”) in view of Hoshiko et al. (US 20070222973 A1, hereinafter “Hoshiko”).
Regarding claim 1, Bornheimer teaches an analyzer (abstract; Fig. 4), comprising: 
a housing (400) surrounding a test cartridge space (404; Fig. 2b, space of element 209) sized and configured to receive a test cartridge (paragraph [0180], “microfluidic cartridge device”) containing a liquid test sample - reagents mixture (paragraph [0116] teaches reagents mixed with whole blood) configured to undergo an immunotype reaction (paragraph [0190] teaches the use of antibody binding domains); 
a first light source (Fig. 2b, element 207; paragraph [0049] teaches the light source comprises multiple light sources) generating a first beam of light passing through the test cartridge space (Fig. 2b and paragraph [0049]), the first beam of light having a first wavelength range (paragraph [0049] teaches light sources with different wavelengths); 
a second light source (Fig. 2b, element 207; paragraph [0049] teaches the light source comprises multiple light sources) generating a second beam of light passing through the test cartridge space (Fig. 2b and paragraph [0049]), the second beam of light having a second wavelength range different from the first wavelength range (paragraph [0049] teaches light sources with different wavelengths); 
a third light source (Fig. 2b, element 207; paragraph [0049] teaches the light source comprises “three or more light sources”) generating a third beam of light passing through the test cartridge space (Fig. 2b and paragraph [0049]), the third beam of light having a third wavelength range different from the first and second wavelength range (paragraph [0049] teaches light sources with different wavelengths); 
at least one sample detector (212) positioned to be capable of receiving one or more of the first, second and third beams of light subsequent to the first, second and third beams of light passing through the test cartridge space to generate first, second and third signals (Fig. 2b; paragraph [0205]); and 
a computer system having a processor (paragraphs [0179 and [0204]) configured to: receive the first, second, and third signal indicative of light captured by the sample detector at first, second and third instants of time from the first, second and third light sources (paragraphs [0051] and [0083] teaches multiple wavelengths are measured sequentially; paragraph [0180] teaches raw data is received from the processor) and to use the first, second, and third signals with calibration data (paragraphs [0088], [0098], and [0244] teaches calculating concentration of analytes based on determined absorbance and reference blank) to determine an amount of at least two analytes of interest simultaneously present within the liquid test sample-reagents mixture (paragraph [0098] teaches two or more analytes of interest, wherein the concentrations of the analytes may be calculated).
simultaneously determine an amount of at least two analytes of interest simultaneously present within the liquid test sample-reagents mixture.
Hoshiko et al. (US 20070222973 A1) teaches an analyzer (abstract) comprising a housing (Figs. 1-2) surrounding a test cartridge space configured to receive a test cartridge (152); a first, second, and third light source emitting different ranges of light (paragraphs [0077],[0079],[0080],[0153], halogen lamp and filter arrangement); a detector (82b); a computer system (4a) having a processor (401a) configured to receive first, second, third signals to use with calibration data to simultaneously determine the concentrations of chyle, hemoglobin, and bilirubin (paragraphs [0142]-[0144], [0154], S103-S104; claim 1, teaches calibration data, i.e. “air blank”). Hoshiko teaches it is known to simultaneously determine an amount at least two analytes of interest, such as hemoglobin and bilirubin (paragraph [0006]). Hoshiko teaches that it is desirable to measure interference subjects, such as bilirubin and chyle, which may adversely affect the measurement of a target substance (paragraph [0003]). Hoshiko teaches that if an interference substance is present in a sample, it is difficult to accurately measure the concentration of a target substance, such as hemoglobin, because the absorbance baselines at the specific wavelengths are elevated (paragraph [0003]). Hoshiko teaches that by accounting for interference substances, an accurate analysis of hemoglobin content can be estimated (paragraph [0135]).
simultaneously determine an amount of at least two analytes of interest simultaneously present within the liquid test sample-reagents mixture. Doing so would allow for analysis of interference substances to improve accuracy of analysis of a target analyte as taught by Hoshiko.
Note that the functional recitations that describe housing, first light source, second light source, third light source, and sample detector are interpreted as an intended use of the claimed analyzer and are given patentable weight to the extent which effects the structure of the claimed analyzer. The prior art structure is capable of performing the intended use.
Note that the test cartridge and the liquid test sample - reagents mixture are not positively recited structurally and are interpreted as intended uses of the claimed analyzer. The test cartridge space is capable of receiving a test cartridge which is capable of containing a liquid test sample - reagent mixture.
Regarding claim 2, Bornheimer in view of Hoshiko teach all of the elements of the current invention as stated above. Bornheimer further teaches wherein the first wavelength range is from 580 nm to 660 nm (paragraphs [0047], [0091], and [0092] teaches absorbance of the target analyte may be calculated using transmitted light at one or more of 580 nm, 585 nm, 586 nm [0091], 600 nm to 700 nm, 600 nm to 630 nm [0092], wherein light sources emits light with broad range of wavelengths, such as 500 to 700 nm).
Regarding claim 3, Bornheimer in view of Hoshiko teach all of the elements of the current invention as stated above. Bornheimer further teaches wherein the second wavelength range is from 660 nm to 790 nm (paragraphs [0080]-[0082] teach measured wavelength ranges of 650 nm to 750 nm and 750 nm to 850 nm, or 675 nm, wherein the second wavelength range inherently is 660 nm to 790 nm, since a desired measured wavelength is within the claimed range)
Regarding claim 4, Bornheimer in view of Hoshiko teach all of the elements of the current invention as stated above. Bornheimer further teaches wherein the second wavelength range is from 700 nm to 740 nm (paragraphs [0080]-[0082] teach measured wavelength ranges of 650 nm to 750 nm and 750 nm to 850 nm, or 710 nm, wherein the second wavelength range inherently is 700 nm to 740 nm, since a desired measured wavelength 710 nm is within the claimed range).
Regarding claim 5, Bornheimer in view of Hoshiko teach all of the elements of the current invention as stated above. Bornheimer further teaches wherein the third wavelength range is from 480 nm to 580 nm (paragraph [0077], teaches measuring wavelength range of 498 nm - 510 nm, wherein the third wavelength range inherently is 480 nm- 580 nm, since a narrower range is measured).
Regarding claim 6, Bornheimer in view of Hoshiko teach all of the elements of the current invention as stated above. Bornheimer further teaches wherein the first light source, the second light source and the third light source is a single light source (paragraph [0054], "single broad band light source") having the ability to generate and output the first, second and third beams of light.
Regarding claim 7, Bornheimer in view of Hoshiko teach all of the elements of the current invention as stated above. Bornheimer further teaches wherein the single light source is capable of generating mixed wavelength light (paragraph [0054]), and further includes a separator (Fig. 3, element 305; paragraph [0178]) configured to receive the mixed wavelength light and separate the mixed wavelength light into the first, second and third wavelength ranges (paragraph [0178]).
Regarding claim 8, Bornheimer in view of Hoshiko teach all of the elements of the current invention as stated above.  Bornheimer further teaches wherein the first light source, the second light source and the third light sources are separate (paragraph [0054], "plurality of light sources").
Regarding claim 9, Bornheimer in view of Hoshiko teach all of the elements of the current invention as stated above. Bornheimer further teaches wherein the first light source, the second light source and the third light sources is a single light source (paragraph [0054], "single broad band light source").
Regarding claim 10, Bornheimer in view of Hoshiko teach all of the elements of the current invention as stated above. Bornheimer further teaches where the first, second and third signals are absorption readings (abstract; paragraph [0098]). Bornheimer in view of Hoshiko fail to explicitly teach the amount of at least two analytes of interest is determined by solving a set of simultaneous equations.
Hoshiko teaches it is known to determine amounts of two analytes by preparing and solving simultaneous linear equations related to absorbance at a measured wavelength (paragraph [0006]).
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bornheimer in view of Hoshiko as applied to claim 1 above, and further in view of Egawa et al. (JP 2005253478 A, hereinafter “Egawa”).
Regarding claim 10, Bornheimer in view of Hoshiko teach all of the elements of the current invention as stated above in claim 1. If it is determined that Bornheimer in view of Hoshiko fail to teach the amount of at least two analytes of interest is determined by solving a set of simultaneous equations (See 103 rejection for claim 10 above), Egawa teaches calculating various hemoglobins in individual wavelengths (abstract). Egawa teaches an amount of at least two analytes of interest is determined by solving a set of simultaneous equations (paragraphs [0023]-[0026] teaches calculating concentrations of various hemoglobins based solving a set of simultaneous equations derived according to Beer-Lambert’s Law.)
Since Egawa teaches calculating various hemoglobin in individual wavelengths, similar to Bornheimer in view of Hoshiko, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bornheimer to .

Double Patenting
Claim 9 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 6. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Response to Arguments
Applicant’s arguments, see pages 10-13, filed 08/18/2021, with respect to the rejections of claims 1-9 under 35 U.S.C. 102(a)(1) and claim 10 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Bornheimer et al. (US 20150132789 A1) in view of Hoshiko et al. (US 20070222973 A1).
Applicant’s arguments, see page 14, filed 08/18/2021, with respect to the provisional nonstatutory double patenting rejection have been fully considered and are persuasive.  The provisional nonstatutory double patenting rejection of 05/25/2021 has been withdrawn.
 Applicant’s arguments, see pages 12-13, filed 08/18/2021, with respect to the rejections of claim 10 under 35 U.S.C 103, specifically regarding Egawa, have been fully considered but are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Egawa teaches calculating various hemoglobins in individual wavelengths (abstract). Egawa teaches an amount of at least two analytes of interest is determined by solving a set of simultaneous equations (paragraphs [0023]-[0026] teaches calculating concentrations of various hemoglobins based solving a set of simultaneous equations derived according to Beer-Lambert’s Law.)
Since Egawa teaches calculating various hemoglobin in individual wavelengths, similar to Bornheimer in view of Hoshiko, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bornheimer to incorporate the teachings of Egawa to determine the amount of at least two analytes of interest by solving a set of simultaneous equations. Doing so would utilize known methods and equations in the art for calculating amounts of analytes related to wavelengths which would have a reasonable expectation of successfully calculating concentration of multiple analytes, thus improving efficiency of calculation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nomoto et al. (US 20080234560 A1) teaches a measuring instrument (abstract) wherein the amount of oxy-hemoglobin and deoxy-hemoglobin are determined simultaneously based on four wavelengths (paragraph [0007]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338.  The examiner can normally be reached on M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY H NGUYEN/Examiner, Art Unit 1798       

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798